Title: Extract of Cornelia J. Randolph to Virginia J. Randolph (Trist), 25 October 1816
From: Randolph, Cornelia Jefferson
To: Trist, Virginia Jefferson Randolph


          
            
                     poplar Forest. Oct. 25. 16
          
          As sister Ellen is writing to mama my Dear Virginia, I will write also by this opportunity, to you, for I suppose you will expect a letter in return for the one you favour’d me with when you were here. we arriv’d here in safety after a
			 journey pleasant enough, for the weather was very fine except being rather cold,  
                  mornings & evenings, but we were well wrapt up, having a cloak apiece of grand papa’s besides our own things, the roads were not so good as we expected to find them, owing to a much greater quantity of
			 rain having fallen in Buckingham, & Campbell than in Albemarle. the first day we were out till  
                  past seven oclock in the evening. I should have been very well pleas’d at Mr Patterson’s is if I had not made a very ridiculous blunder from forgetfulness & inattention.  On the road we stopt at Noah Floods to breakfast, &  found that to be the best house on the raoad to stop at meals; & at night we were better accomodated at Hunters than we were any where else.
        